DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
Claims 1, 4, 15, and 19 are amended.
Claims 2-3 are canceled.
Claims 1 and 4-20 are pending.

Response to Remarks
35 U.S.C. § 112
Applicant’s amendments to the claims have overcome this ground of rejection.  Accordingly, this ground of rejection is withdrawn.

35 U.S.C. § 101
Applicant contends that the claims are directed towards patent eligible subject matter.  Examiner respectfully disagrees.  Applicant contends that the claims are directed towards improving a computer network.  Examiner respectfully disagrees because neither the claims nor the specification support this contention.  If the specification explicitly sets forth an improvement but in a conclusory manner (i.e., a bare assertion of an improvement without the detail necessary to be apparent to a person of ordinary skill in the art), the examiner should not determine the claim See MPEP 2106.04(d)(1).  Therefore, Applicant’s remarks are unpersuasive.
Accordingly, this ground of rejection is maintained.

35 U.S.C. § 103
Applicant’s arguments with respect to claim(s) 1 and 4-20 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1 and 4-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to abstract ideas without significantly more.  Analyzed according to the 2019 Patent Eligibility Guidance (2019 PEG), the first step of the analysis is to determine whether the claims are directed towards one of the four statutory categories, i.e., a process, machine, manufacture, or composition of matter, of patent eligible subject matter.  Here, claims 1 and 4-14 are directed towards a process, claims 15-18 are directed towards a machine, and claims 19-20 are directed towards a manufacture.  Therefore, the analysis proceeds to determine whether the claims recite abstract ideas.
Per Claim 1: Claim 1, as a whole, is directed towards the abstract idea of allocating content to content moderators based on the type of content to be moderated and the expertise/knowledge 
receiving, by the server computing device, an event from a first user account, the event comprising information indicative of at least one reason for submitting the event and at least one attribute of content associated with the event; 
determining, by the server computing device, a crowd discussion value of the event by weighing the at least one reason and the at least one attribute of the content associated with the event; 
determining, by the server computing device, that the event is to be crowd discussed based on determining that the crowd discussion value of the event is greater than a predetermined threshold; 
updating, by the server computing device, a crowd discussion list in an event pool 
determining, by the server computing device, a type of the content associated with the event based on the at least one attribute of the content, wherein the type of content comprises video, comment, bullet screen, and tag; 
classifying, by the server computing device, the event in the crowd discussion list to a zone based on the type of the content associated with the event; 
searching, by the server computing device, a plurality of user accounts associated with the zone; Page 2 of 15 4819-1431-7549.1DOCKET NO.: 108270.000015PATENT Application No.: 16/194,031 Office Action Dated: March 10, 2021 
determining, by the server computing device, a plurality of active values corresponding to the plurality of user accounts based at least in part on a number of crowd discussion events in the zone in which a corresponding user account has participated; and 
allocating, by the server computing device, the event to a user account among the plurality of user accounts whose active value is greater than a predetermined active value in the zone. 
Because the claim recites abstract ideas, the analysis proceeds to determine whether the claim recites additional elements that recite a practical application of the abstract ideas.  According to the 2019 PEG, additional elements that recite an instructions to apply the abstract ideas using a computer, that recite insignificant extra-solution activities, or that generally link the use of the abstract ideas to a particular technological environment or field of use are not indicative of a practical application.  Here, the additional element of the server computing device simply performs the recited abstract ideas.  In other words, it amounts to an instruction to apply the abstract ideas using a computer.  Further, the additional elements of receiving an event from a first user account, storing the event in a crowd discussion list, and searching a plurality of user accounts associated with the zone recite insignificant extra-solution activities.  The receiving and searching operations See MPEP 2106.05(g).  Also, the storing operation is insignificant extra-solution activity as it fails to place meaningful limits on the abstract idea determining that the event is to be crowd discussed.  See MPEP 2106.05(g).  Therefore, the claim fails to recite a practical application of the abstract ideas.
The analysis then proceeds to determine whether the additional elements, when considered individually and in combination, recite significantly more than the abstract ideas.   According to the 2019 PEG, additional elements that recite an instructions to apply the abstract ideas using a computer, that recite insignificant extra-solution activities, that generally link the use of the abstract ideas to a particular technological environment or field of use, or that recite well-understood, routine, and conventional activities are not indicative of reciting significantly more than the abstract ideas.  Claim elements previously considered to recite insignificant extra-solution activities are reevaluated at this step to determine whether they recite well-understood, routine, and conventional activities.  Such findings must be supported by the evidentiary requirements set forth in the Berkheimer Memo.  Here, as noted above, the server computing device simply performs the recited abstract ideas.  In other words, it amounts to an instruction to apply the abstract ideas using a computer.  Further, the receiving, searching, and storing operations are well-understood, routine, and conventional activities as they recite receiving data over a network (receiving operation), retrieving information from memory (searching operation), and storing information in memory (storing operation).  Therefore, the additional claim elements, when considered individually and in combination, fail to recite significantly more than the abstract ideas.
Accordingly, claim 1 is rejected as being directed towards patent ineligible subject matter.

Per Claim 15: Claim 15 recites abstract ideas similar to those discussed above in connection with claim 1.  Claim 15 recites the following additional elements not recited in claim 1:
a processor; and a memory communicatively coupled to the processor to configure the processor
However, these additional elements also fail to recite a practical application or significantly more than the abstract ideas because they amount to instructions to apply the abstract ideas using a computer.
Accordingly, claim 15 is rejected as being directed towards patent ineligible subject matter.

Per Claim 19: Claim 19 recites abstract ideas similar to those discussed above in connection with claim 1.  However, claim 19 fails to recite any additional elements not already discussed.
Accordingly, claim 19 is rejected as being directed towards patent ineligible subject matter.

Per Claims 4-14, 16-18, and 20: Claims 4-14, 16-18, and 20 have also been analyzed according to the 2019 PEG.  However, the subject matter of these claims also fail to recite patent eligible subject matter for the following reasons:
Claims 4 and 16 recite that the event is a report from a first user.  This subject matter recites insignificant extra-solution activity as it is mere data gathering.  See MPEP 2106.05(g).  Further, it is well-understood, routine, and conventional activity because it is receiving data over a network.  See 
Claims 5 and 17 recite determining a plurality of report weight values by applying a weight model and determining whether the report should be crowd adjudicated based on the report weight values.  Such operations are recited at a sufficiently high level of generality that they be practically performed in the human mind or with the aid of pen and paper.  The claim further recites reading information associated with a second user account as well as updating and storing the report.  Such operations are insignificant extra-solution activities because reading information is data gathering and updating and storing the report fail to place meaningful limitations on the abstract ideas.  See MPEP 2106.05(g).  Further, these operations are well-understood, routine, and conventional activities because such operations amount to storing and retrieving information in memory.  See MPEP 2106.05(d)(II).
 Claim 6 recites updating an adjudication list and storing a report in the list.  Such operations recite insignificant extra-solution activities because they fail to place meaningful limits on the above-identified abstract ideas.  See MPEP 2106.05(g).  Further, they recite well-understood, routine, and conventional activities because they recite storing information in memory.  See MPEP 2106.05(d)(II).
Claim 7 recites determining whether content is prohibited based on rules and whether a second user account is to be penalized based on rules.  These operations are recited at a sufficiently high level of generality that they may be performed in the human mind or with the aid of pen and paper, i.e., they are Mental Processes.
Claim 8 recites various non-functional descriptive material.  Therefore, the subject matter fails to recite a practical application or significantly more than the abstract ideas.
Claim 9 recites the abstract idea of determining whether a report weight value is greater than a predetermined weight value.  This operation is recited at a sufficiently high level of generality that it may be practically performed in the human mind or with the aid of pen and paper.  Claim 9 also recites obtaining account information, obtaining a report weight value, and storing a report.  These operations recite insignificant extra-solution activity as obtaining data is mere data gathering and storing the report fails to place meaningful limits on the abstract ideas.  See MPEP 2106.05(g).  Further, they recite well-understood, routine, and conventional activities because obtaining and storing data are examples of storing and retrieving information in memory.  See MPEP 2106.05(d)(II).
Claim 10 recites the abstract idea of ran king reports based on report weight values and allocating the reports to review accounts based on the ranking.  These operations are recited at a sufficiently high level of generality that they may be practically performed in the human mind or with the aid of pen and paper.
Claim 11 recites the abstract idea of verifying a review account based on rules and determining whether to allocate a report based on rules.  These operations are recited at a sufficiently high level of generality that they may be practically performed in the human mind or with the aid of pen and paper.  Further, the operations of receiving a request and prompting a notification that a review account fails to obtain a report recite insignificant extra-solution activities as receiving a request is mere data gathering and prompting a notification of a failure fails to recite meaningful limitations on the abstract ideas.  See MPEP 2106.05(g).  Further, these operations are well-understood, routine, and conventional activities as they recite receiving and transmitting data over a network.  See 
Claim 12 recites the abstract ideas of determining whether a review account is valid and whether a voting accurate rate is lower than a threshold.  These operations are recited at a sufficiently high level of generality that they may be practically performed in the human mind or with the aid of pen and paper.
Claim 13 recites various non-functional descriptive material.  Therefore, the subject matter fails to recite a practical application or significantly more than the abstract ideas.
Claim 14 recites the abstract idea of determining whether a report satisfies a list of rules and allocating such a report to a review account.  These operations are recited at a sufficiently high level of generality that they may be practically performed in the human mind or with the aid of pen and paper.  Further, the operations of presenting information associated with the report and a notification that there is no pending report recite insignificant extra-solution activities as they fail to place meaningful limits on the abstract ideas.  See MPEP 2106.05(g).  Further, presenting information is a well-understood, routine, and conventional activity because it is transmitting data over a network.  See MPEP 2106.05(d)(II).
Claim 18 recites subject matter recited in claims 11 and 13, discussed above.  Claim 20 recites subject matter recited in claims 4, 5, 11, and 13, discussed above.  Claims 18 and 20 fail to recite patent eligible subject matter for the same reasons.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1, 4, 15-16, and 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Pub. No. 2009/0012965 to Franken in view of U.S. Patent Pub. No. 2013/0275884 to Katragadda et al.
Per Claim 1: Franken discloses:
A computer-implemented method improving a computer network comprising a server computing device and a plurality of client computing devices, comprising: (see Franken at Abstract: A system and method for distribution of one or more content items to one or more users over a network, such as the Internet.)
receiving, by the server computing device, an event from a first user account, the event comprising information indicative of at least one reason for submitting the event and at least one attribute of content associated with the event; (see Franken at ¶ 29: The interface may be configured to allow a user to provide an objection report to an operator of the interface and/or to a provider of the content item objected to by the user.  See also ¶ 28: Examples of a content item include, but are not limited to, a video item, an audio item, an audio/visual item, a static visual item (e.g., a picture), a computer program, a web page or portion thereof, and any combinations thereof.  See also ¶ 32: FIG. 3 illustrates one example of an additional displayable element 300 for allowing a user to enter one or more indications of an objection to a content item. Displayable element 300 includes a first region 305 for providing one or more reasons for reporting an dobjection. First region 305 includes check boxes 310 with labels 315. In one example, a user may select a single reason for objection by selecting one of check boxes 310 having a label 315 corresponding to a reason for their objection to a content item. In another example, a user may select a plurality of check boxes 310 having labels 315 corresponding to a plurality of reasons for their objection to a content item.)
determining, by the server computing device, a crowd discussion value of the event by weighing the at least one reason and the at least one attribute of the content associated with the event; (see Franken at ¶ 33: In one such example, where the threshold is set at 10% a content item is flagged for manual review when greater than 10% of users that have accessed the content item have provided an indication of objection to the content item. Any percentage may be utilized as a first threshold percentage. The value of a first threshold percentage may depend on a variety of factors. Examples of such factors include, but are not limited to, an audience for the content, a rating of the content item, the amount of traffic to the site, a geographic location of a user, a geographic location of a content See also ¶ 36)
determining, by the server computing device, that the event is to be crowd discussed based on determining that the crowd discussion value of the event is greater than a predetermined threshold; (see Franken at ¶ 33: In one such example, where the threshold is set at 10% a content item is flagged for manual review when greater than 10% of users that have accessed the content item have provided an indication of objection to the content item. Any percentage may be utilized as a first threshold percentage. The value of a first threshold percentage may depend on a variety of factors. Examples of such factors include, but are not limited to, an audience for the content, a rating of the content item, the amount of traffic to the site, a geographic location of a user, a geographic location of a content distribution site owner, a type of content distribution site (e.g., a site of a television broadcaster; an online classified site, such as CRAIGSLIST.ORG), and any combinations thereof.)
updating, by the server computing device, a crowd discussion list in an event pool and storing, by the server computing device, the event in the crowd discussion list; (see Franken at ¶ 40: As discussed above in relation to stage 130, when a first threshold percentage of users that have objected to a content item is met, the content item is flagged for manual review to determine if the content item should be removed from distribution over the network. Flagging a content item for manual review may occur in a variety of ways. In one example, metadata associated with a content item is modified to indicate that the content item should be manually reviewed. In another example, an identifier of the 
determining, by the server computing device, a type of the content associated with the event based on the at least one attribute of the content, wherein the type of content comprises video, comment, bullet screen, and tag; (see Franken at ¶ 28: Examples of a content item include, but are not limited to, a video item, an audio item, an audio/visual item, a static visual item (e.g., a picture), a computer program, a web page or portion thereof, and any combinations thereof.)
However, Franken fails to disclose, but Katragadda, an analogous art of moderating user-submitted content, discloses:
classifying, by the server computing device, the event in the crowd discussion list to a zone based on the type of the content associated with the event; (see Katragadda at ¶ 81: In order to assess whether or not the edit requires correction, the inference module 110 requests 510 the geographic location of the edit, and applies 517 rules based on the type of feature and the location of the edit.)
searching, by the server computing device, a plurality of user accounts associated with the zone; (see Katragadda at ¶ 150: The reviewing module 125 requests 1035 a reviewer from the geowiki librarian 483 whose subscription matches the location of the proposed edit. The geowiki librarian 483 returns 1037 a list of one or more reviewers whose subscription coincides with the location of the proposed edit.)
determining, by the server computing device, a plurality of active values corresponding to the plurality of user accounts based at least in part on a number of crowd discussion events in the zone in which a corresponding user account has participated; and (see Katragadda at ¶ 151: Alternatively, moderators who are experienced reviewers might be employed for the purpose of reviewing proposed edits. In yet another embodiment, there are reviewers at a plurality of levels of expertise. The reviewer's level of expertise is determined relevant to a geographic area as well as for types of map features being edited. Any other attribute or characteristic of the proposed edits and map features being edited can be used to filter and determine a specific level of expertise. The reviewer's level of expertise is determined using metadata that has been collected about that reviewer. Such information is stored in a user data table 1077. The user data table 1077 is housed in the GI database 165 and stores metadata about all users. Metadata about users stored in the user data table 1077 includes previous edits a user has made, previous edits a user has reviewed, and whether or not edits made or reviewed by a user were later changed.)
allocating, by the server computing device, the event to a user account among the plurality of user accounts whose active value is greater than a predetermined active value in the zone. (see Katragadda at ¶ 152: Alternatively, the reviewing module 125 determines 1043 reviewers for an individual proposed edit by assigning the proposed edit to a reviewer based on the metadata that has been collected about that reviewer. For example, if the reviewer has reviewed many edits in a given area and those edits when published were rarely later changed, the reviewing module 125 assigns future proposed edits in that area to that reviewer.)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Franken to find human content moderators for a particular content item based on the expertise level of human content moderators as disclosed in Katragadda.  

Per Claim 15: Claim 15 recites subject matter similar to that discussed above in connection with claim 1.  Claim 15 further recites, and Franken further discloses:
a processor; and a memory (see Franken at ¶ 56: System 500 includes a processor 505 for controlling one or more of the functionalities of system 500.  See also ¶ 77: Examples of a machine-readable medium include, but are not limited to, a magnetic disk (e.g., a conventional floppy disk, a hard drive disk), an optical disk (e.g., a compact disk “CD”, such as a readable, writeable, and/or re-writable CD; a digital video disk “DVD”, such as a readable, writeable, and/or rewritable DVD), a magneto-optical disk, a read-only memory “ROM” device, a random access memory “RAM” device, a magnetic card, an optical card, a solid-state memory device (e.g., a flash memory), an EPROM, an EEPROM, a punched paper tape, a smart card, and any combinations thereof.)

Per Claim 19: Claim 19 recites subject matter similar to that discussed above in connection with claim 1.  Claim 19 further recites, and Franken further discloses:
A non-transitory computer-readable storage medium bearing computer-readable instructions that upon execution on a computing device cause the computing device at least to: (see Franken at ¶ 77: Examples of a machine-readable medium include, but are not limited to, a magnetic disk (e.g., a conventional floppy disk, a hard drive disk), an optical disk (e.g., a compact disk “CD”, such as a readable, writeable, and/or re-writable CD; a digital video disk “DVD”, such as a readable, writeable, and/or rewritable DVD), a 

Per Claims 4 and 16: The combination of Franken and Katragdda discloses the subject matter of claims 1 and 15, from which claims 4 and 16 depend, respectively.  Franken further discloses:
wherein the event is a first report from the first user account. (see Franken at ¶ 29: The interface may be configured to allow a user to provide an objection report to an operator of the interface and/or to a provider of the content item objected to by the user.)

Claims 5, 8-9, 11-14, 17-18, and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Franken and Katragadda as applied to claims 1, 15, and 19 above, and further in view of U.S. Patent Pub. No. 2016/0294753 to Centner.
Per Claims 5 and 17: The combination of Franken and Katragadda discloses the subject matter of claims 4 and 16, from which claims 5 and 17 depend, respectively.  However, the combination of Franken and Katragadda fails to disclose, but Centner, an analogous art of content moderation, discloses:
reading information associated with a second plurality of user accounts from a storage device; (see Centner at ¶ 164: The method determines if an nth flag was received by the system at step 901 from the same particular user, wherein n is generally configurable but, may be 1 or a number greater than 1. If so, the method next determines if the n flags 
determining a plurality of report weight values corresponding to the second plurality of user accounts by applying a weigh model to the information associated the second plurality of user accounts; (see Centner at ¶ 164: If so, the method next determines if the n flags of the particular user have been ratified by other users as being ratified by above a predetermined threshold value (for example, 45%) of users. If the system determines that all the n number of flags have been ratified above a threshold value, the method ends at step 905.)
determining whether the first report is to be crowd adjudicated based at least in part on a report weigh value corresponding to the first user account, the at least one reason, and the at least one attribute of content; and (see Centner at ¶ 164: If so, the method next determines if the n flags of the particular user have been ratified by other users as being ratified by above a predetermined threshold value (for example, 45%) of users. If the system determines that all the n number of flags have been ratified above a threshold value, the method ends at step 905.)
in response to a determination that the first report is to be crowd adjudicated, updating a crowd adjudication list in a report pool and storing the first report in the crowd adjudication list. (see Centner at ¶ 98: The arbitration requests can include the information that was included with the report, which can be further edited (automatically or by a user) for correctness or automatic processing. The arbitration request can include a history of previous penalties levied on the sender-user or the report-user for previously submitted unwarranted reports. This information can be in a quantitative form, such as for 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Franken to determine whether the content should be crowd discussed based on weight values as disclosed in Center.  One of ordinary skill in the art would have been motivated to do so to more effectively filter out frivolous content objections.

Per Claim 8: The combination of Franken and Katragadda discloses the subject matter of claim 5, from which claim 8 depends.  However, the combination of Franken and Katragadda fails to disclose, but Centner discloses:
wherein the information associated with the second plurality of user accounts includes account integrity, numbers of historical reports, success rates of historical reports, and scores given by a plurality of review accounts. (Examiner’s Note: this claim element has been considered and determined to recite non-functional descriptive material.  Therefore, it fails to distinguish over the prior art.  See MPEP 2111.05.  It is non-funtional descriptive material because the claim fails to positively recite a functional relationship with the recited data.  However, for compact prosecution purposes, the see Centner at ¶ 164: If so, the method next determines if the n flags of the particular user have been ratified by other users as being ratified by above a predetermined threshold value (for example, 45%) of users. If the system determines that all the n number of flags have been ratified above a threshold value, the method ends at step 905.)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Franken to keep metrics regarding reviewers as disclosed in Centner.  One of ordinary skill in the art would have been motivated to do so to increase the trust placed in the reviewers.

Per Claim 9: The combination of Franken and Katragadda discloses the subject matter of claim 5, from which claim 9 depends.  However, the combination of Franken and Katragadda fails to disclose, but Centner discloses:
obtaining account information of the first user account from the report; (see Centner at ¶ 164: The method determines if an nth flag was received by the system at step 901 from the same particular user, wherein n is generally configurable but, may be 1 or a number greater than 1. If so, the method next determines if the n flags of the particular user have been ratified by other users as being ratified by above a predetermined threshold value (for example, 45%) of users.)
obtaining the report weight value corresponding to the first user account based on the account information of the first user account; (see Centner at ¶ 164: If so, the method next determines if the n flags of the particular user have been ratified by other users as being ratified by above a predetermined threshold value (for example, 45%) of 
determining whether the report weight value is greater than a predetermined weight value; (see Centner at ¶ 164: If so, the method next determines if the n flags of the particular user have been ratified by other users as being ratified by above a predetermined threshold value (for example, 45%) of users. If the system determines that all the n number of flags have been ratified above a threshold value, the method ends at step 905.)
in response to a determination that the report weight value is greater than the predetermined weight value, storing the first report in the report pool; and (Examiner’s Note: Claim 9 recites contingent elements, i.e., operations performed if the event is to be crowd discussed and operations performed if the event is not to be crowd discussed.  Therefore, the claim interpretation follows MPEP 2111.04(II).  For compact prosecution purposes, the following citation is provided: see Centner at ¶ 98: The arbitration requests can include the information that was included with the report, which can be further edited (automatically or by a user) for correctness or automatic processing. The arbitration request can include a history of previous penalties levied on the sender-user or the report-user for previously submitted unwarranted reports. This information can be in a quantitative form, such as for automatic processing or uniform processing by different arbitration-users. The arbitration request can include an indicator (e.g., a link or a URL address) of how or where to access the content of the arbitration request, the report and/or any items included therein. Access to information included in the arbitration request or the report can be controlled in accordance with authorization of the arbitrator accessing the information. The monitor module 204 can further evaluate arbitration-users for properly 
in response to a determination that the report weight value is not greater than the predetermined weight value, storing the first report in a malicious report list. (Examiner’s Note: Claim 9 recites contingent elements, i.e., operations performed if the event is to be crowd discussed and operations performed if the event is not to be crowd discussed.  Therefore, the claim interpretation follows MPEP 2111.04(II).  For compact prosecution purposes, the following citation is provided: see Centner at ¶ 164: If it is determined that all of the users's n number of flags have not been ratified (eg. approved as appropriate) as above a threshold value, a warning is transmitted to the user at step 903. A warning may include for example, please take more time to review the content and flag as inappropriate.)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Franken to determine whether the content should be crowd discussed based on weight values as disclosed in Centner.  One of ordinary skill in the art would have been motivated to do so to more effectively filter out frivolous content objections.

Per Claim 11: The combination of Franken and Katragadda discloses the subject matter of claim 5, from which claim 11 depends.  However, the combination of Franken and Katragadda fails to disclose, but Centner discloses:
receiving a request, from a review account among a plurality of review accounts, for obtaining any report stored in the crowd adjudication list; (see Centner at ¶ 152: The user may proceed by navigating to the guard feed and selecting the guard 
verifying the review account based on predetermined rules; (see Center at ¶ 134: In step 305 of the shown method, it is determined whether the nth arbitrator qualifies as an arbitrator.)
in response to a determination that the review account passes a verification, determining whether to allocate any report in the crowd adjudication list to the review account based on a plurality of predetermined rules; and (Examiner’s Note: Claim 11 recites contingent elements, i.e., operations performed if the event is to be crowd discussed and operations performed if the event is not to be crowd discussed.  Therefore, the claim interpretation follows MPEP 2111.04(II).  For compact prosecution purposes, the see Centner at ¶ 134: If so, the method will determine whether each of the arbitrators submitted an arbitration response within a pre-determined or configurable minimum allowable time period T.)
in response to a determination that the review account does not pass the verification, prompting a notification that the review account fails to obtain the first report. (Examiner’s Note: Claim 11 recites contingent elements, i.e., operations performed if the event is to be crowd discussed and operations performed if the event is not to be crowd discussed.  Therefore, the claim interpretation follows MPEP 2111.04(II).  For compact prosecution purposes, the following citation is provided: see Centner at FIG. 3: Operation 305: No branch)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Franken to vet the review accounts as disclosed in Centner.  One of ordinary skill in the art would have been motivated to do so to increase the trust placed in the reviewers.

Per Claim 12: The combination of Franken, Katragadda, and Centner discloses the subject matter of claim 11, from which claim 12 depends.  However, the combination of Franken and Katragadda fails to disclose, but Centner discloses:
determining whether a review qualification of the review account is valid; and (see Centner at ¶ 134: The arbitrators can be in certain embodiments, qualifying users, an administrator of the social network or an administrator of the social network community. The arbitrators may be restricted to members of the community that qualify as arbitrators. In certain embodiments, the arbitrators may be limited to monitors. In step 305 of the 
determining whether a voting accurate rate value associated with the review account is lower than a predetermined voting accurate rate value. (see Centner at ¶ 134: The arbitrators can be in certain embodiments, qualifying users, an administrator of the social network or an administrator of the social network community. The arbitrators may be restricted to members of the community that qualify as arbitrators. In certain embodiments, the arbitrators may be limited to monitors. In step 305 of the shown method, it is determined whether the nth arbitrator qualifies as an arbitrator. If so, the system will determine if the minimum number of arbitrators has been selected as qualifying in step 306.)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Franken to vet the review accounts as disclosed in Centner.  One of ordinary skill in the art would have been motivated to do so to increase the trust placed in the reviewers.

Per Claim 13: The combination of Franken, Katragadda, and Centner discloses the subject matter of claim 11, from which claim 13 depends.  However, the combination of Franken and Katragadda fail to disclose, but Centner discloses:
wherein the plurality of predetermined rules comprise whether a report is in a status of being distributed, whether a same report has been obtained by the review account, whether a user being reported is associated with the review account, whether a report receives a fewest number of votes among a plurality of reports stored in the crowd adjudication list, and whether a report is an earliest report stored in the crowd adjudication list. (Examiner’s Note: this claim element has been considered and determined to recite non-functional descriptive material.  Therefore, it fails to distinguish over the prior art.  See MPEP 2111.05.  It is non-functional descriptive material because the claim fails to positively recite a functional relationship with the recited data/rules.  However, for compact prosecution, the following citation is provided: see Centner at ¶ 134: Additionally, the monitor can submit a notification to the penalty determination module 208 shown in FIG. 2, to notify that an arbitration procedure has been initiated, which triggers the start of an arbitration time period T.)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Franken to monitor the status of a report as disclosed in Centner.  One of ordinary skill in the art would have been motivated to do so to ensure that all reports are completed.

Per Claim 14: The combination of Franken, Katragadda, and Centner discloses the subject matter of claim 13, from which claim 14 depends.  However, the combination of Franken and Katragadda fails to disclose, but Centner discloses:
determining whether there is at least one report stored in the crowd adjudication list that satisfies the plurality of predetermined rules; (see 
allocating a report that satisfies the plurality of predetermined rules to the review account and presenting information associated with the report to the review account; and (see Centner at ¶ 134: Each of the n arbitrators can view the arbitration request on a screen provided by the GUI of a webpage, application user interface page or similar user interface display on the client computing device or PDA, or similar device.)
prompting the review account a notification that there is no pending report in response to a determination that there is no report in the crowd adjudication list that satisfies the plurality of predetermined rules. (see Centner at ¶ 132: The method begins with checking whether a user has posted a message at step 301. If so, the process next determines whether the message has been reported as non-compliant by a second user or reporter at step 302.)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Franken to notify a reviewer that there are no more pending reviews to be performed as disclosed in Centner.  One of ordinary skill in the art would have been motivated to do so to keep reviewers informed about pending objections to be reviewed.

Per Claim 18: Claim 18 recites subject matter recited in claims 11 and 13 discussed above.  Accordingly, claim 18 is rejected for the same reasons as claims 11 and 13.

Per Claim 20: Claim 20 recites subject matter recited in claims 4-5, 11, and 13 discussed above.  Accordingly, claim 20 is rejected for the same reasons as claims 4-5, 11, and 13.

Claims 6-7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Franken, Katragadda, and Centner as applied to claim 5 above, and further in view of U.S. Patent No. 9,461,958 to Green et al.
Per Claim 6: The combination of Franken, Katragadda, and Centner discloses the subject matter of claim 5, from which claim 6 depends.  However, the combination of Franken, Katragadda, and Centner fails to disclose, but Green, an analogous art of content moderation, discloses:
in response to a determination that the report is not to be crowd adjudicated, updating an automatic adjudication list in the report pool and storing the first report in the automatic adjudication list. (see Green at 10:34-40: The verification system may maintain a queue of content that is awaiting verification. The verification system may optionally order the queue as a first-in-first-out queue, where the content is ordered so that the oldest (first) entry, is processed first, the next oldest entry is processed second, and so on. The verification system may optionally order the queue based on a priority assigned by the content requester.)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Franken to also include automatic, i.e., not user-based, moderation of content as disclosed in Green.  One of ordinary skill in the art would have been motivated to do so to process more reports in a given amount of time.

Per Claim 7: 
determining whether content associated with a second report in the automatic adjudication list is prohibited based on predetermined rules; and (see Green at 9:1-11: The verification system may generate a report identifying the rules violated and/or the content that violated the rules. For example, the report may include rule text (e.g., “players are not allowed to criticize the team manager” or “players are not permitted to use the following obscenities: (list of prohibited words)”), a media file (e.g., an audio file or an audio/video file) that includes the content that violates the rule(s), and/or the corresponding transcribed content text (e.g., “the manager is doing a terrible job of hiring key players” or the obscenity) obtained from the speech recognition engine.)
determining whether a second user account associated with the second report is to be penalized based on predetermined rules. (see Green at 9:58-64: If an item of submitted content violates a rule, the verification system may inhibit the content from being provided to the requester (e.g., prevent the content from being forwarded or accessed by the content requester), or the content may be provided to requester with an alert/rule violation indication so that the requester is informed of the rules violation.)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Franken to also include automatic, i.e., not user-based, moderation of content as disclosed in Green.  One of ordinary skill in the art would have been motivated to do so to process more reports in a given amount of time.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
U.S. Patent Pub. No. 2018/0253661 discloses an online system maintains machine learning models that determine risk scores for content items indicating likelihoods of content items violating content policies associated with the machine learning models. When the online system obtains an additional content policy, the online system applies a maintained machine learning model to a set including content items previously identified as violating or not violating the additional content policy. The online system maps the risk scores determined for content items of the set to likelihoods of violating the additional content policy based on the identifications of content times in the set violating or not violating the additional content policy. Subsequently, the online system applies the maintained machine learning model to content items and determines likelihoods of the content items violating the additional content policy based on the mapping of risk scores to likelihood of violating the additional content policy.
U.S. Patent Pub. No. 2020/0202071 discloses a system and method for verification scoring and/or automated fact checking. More particularly, the present invention relates to automated content scoring based upon an ensemble of algorithms and/or automated fact checking, for example in relation to online journalistic articles, user generated content, blog posts, and user generated comments. Aspects and/or embodiments seek to provide a method of generating a content score for journalistic and other media content, provided with clear protocols and schemata in place and a verifiable method for the reasoning behind the score for such content.
U.S. Patent Pub. No. 2011/0258560 discloses a testimonial promotion system is described herein that automatically identifies content that has a positive sentiment for a topic that an organization cares about and includes identified content in a promotional .
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NILESH B KHATRI whose telephone number is (571)270-7083.  The examiner can normally be reached on 8:30 AM - 5:30 PM Monday-Friday, alternating Fridays off.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Neha Patel can be reached on (571) 270-1492.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/N.B.K./Examiner, Art Unit 3685                                                                                                                                                                                            
/NEHA PATEL/Supervisory Patent Examiner, Art Unit 3685